                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION

MICHAEL POSTAWKO, et al.,                            )
                                                     )
                      Plaintiffs,                    )
                                                     )
       v.                                            )      No. 2:16-cv-4219-NKL
                                                     )
MISSOURI DEPARTMENT OF                               )
CORRECTIONS, et al.,                                 )
                                                     )
                      Defendants.                    )

             JOINT FOURTH MOTION TO AMEND SCHEDULING ORDER
                    AND SUGGESTIONS IN SUPPORT THEREOF

       The parties believe there is good cause to extend certain a single case deadline and

therefore jointly request that the Court enter a new scheduling order reflecting their agreement as

follows:

       1.      On November 21, 2019, this Court granted Plaintiffs’ unopposed Third Motion to

Amend Scheduling Order. See ECF No. 399. In keeping with the order, Defendants’ depositions

pursuant to Rule 30(b)(6) shall be completed on or before December 13, 2019.

       2.      In order to accommodate Defendants’ schedules, Plaintiffs have agreed that two

of Defendant Corizon’s corporate designees, Tonya Mooningham and Dr. Pete Powell, may

testify on December 19, 2019.

       3.      This is the fourth motion to amend the scheduling order. The first joint motion to

amend the scheduling order was filed on August 9, 2017, before the case was stayed pending

appeal. See ECF No. 176. Plaintiffs’ second motion to amend the scheduling order was filed on

August 27, 2019. See ECF No. 362. Plaintiffs’ third motion to amend the scheduling order was

filed on November 19, 2019. See ECF No. 398.




           Case 2:16-cv-04219-NKL Document 407 Filed 11/29/19 Page 1 of 4
       4.      This motion is made in good faith, and not for the purpose of delay. It is the

parties’ expectation that moving the above deadline will not affect the August 17, 2020, trial date

or any other deadlines in this case or resolution of the pending motion for preliminary injunction.

       5.      A proposed order on this Motion shall be submitted to the Court in compliance

with the February 26, 2019 Amended Scheduling and Jury Trial Order.

       WHEREFORE, for the foregoing reasons, the parties respectfully request that the Court

enter an order amending its February 26, 2019 Amended Scheduling Order, as outlined in

the proposed order submitted contemporaneously herewith.

Respectfully submitted,

By: /s/ Amy E. Breihan                            By: /s/ Jennifer Baumann (w/ consent)
Anthony E. Rothert, #44827                        ERIC S. SCHMITT, Attorney General
Jessie Steffan, #64861                            John W. Taylor, #36894
Omri E. Praiss, #41850                            Jennifer Baumann, #51982
American Civil Liberties Union                    Jason K. Lewis, #66725
of Missouri Foundation                            Assistant Attorneys General
906 Olive Street, Suite 1130                      815 Olive Street
St. Louis, Missouri 63108                         Saint Louis, MO 63101
Phone: (314) 652-3114                             Phone: (314) 340-7861
Fax: (314) 652-3112                               Fax: (314) 340-7029
trothert@aclu-mo.org                              John.Taylor@ago.mo.gov
jsteffan@aclu-mo.org                              Jennifer.Baumann@ago.mo.gov
                                                  Jason.lewis@ago.mo.gov
Gillian R. Wilcox, #61278
American Civil Liberties Union                    Justin D. Smith, #63253
of Missouri Foundation                            Deputy Attorney General for Special
406 West 34th Street, Suite 420                   Litigation
Kansas City, Missouri 64111                       P.O. Box 899
Phone: (816) 470-9938                             Jefferson City, MO 65102
Fax: (314) 652-3112                               Phone: (573) 751-0304
gwilcox@alcu-mo.org                               Fax: (573) 751-0774
                                                  Justin.Smith@ago.mo.gov
Amy E. Breihan, #65499                            Counsel for defendants MDOC,
Megan G. Crane, #71624                            Precythe, and Hardy
RODERICK & SOLANGE
MACARTHUR JUSTICE CENTER
3115 South Grand Blvd., Suite 300
St. Louis, MO 63118



                                                                                                  2
         Case 2:16-cv-04219-NKL Document 407 Filed 11/29/19 Page 2 of 4
Phone: (314) 254-8540                     By: /s/ William R. Lunsford (w/ consent)
Fax: (314) 254-8547                       Dwight A. Vermette, #35736
amy.breihan@macarthurjustice.org          ECKENRODE-MAUPIN, Attorneys at Law
megan.crane@macarthurjustice.org          11477 Olde Cabin Rd., Ste. 110
                                          St. Louis, MO 63141
Elizabeth L. Henthorne (pro hac vice)     (314) 726-6670 (Telephone)
Amelia I. P. Frenkel (pro hac vice)       (314) 726-2106 (Fax)
Anastasia M. Pastan (pro hac vice)        dav@eckenrode-law.com
Tamarra Matthews Johnson (pro hac vice)
Wilkinson Walsh + Eskovitz, LLP           William R. Lunsford (pro hac vice)
2001 M Street NW                          Matthew B. Reeves (pro hac vice)
10th Floor                                Maynard, Cooper & Gale, P.C.
Washington, DC 20036                      655 Gallatin Street
Phone: (202) 847-4000                     Huntsville, AL 35801
Fax: (202) 847-4005                       Telephone: (256) 551-0171
bhenthorne@wilkinsonwalsh.com             Facsimile: (256) 512-0119
afrenkel@wilkinsonwalsh.com               blunsford@maynardcooper.com
apastan@wilkinsonwalsh.com                mreeves@maynardcooper.com
tmatthewsjohnson@wilkinsonwalsh.com       Counsel for defendant Corizon, LLC

Meghan C. Cleary (pro hac vice)
Wilkinson Walsh + Eskovitz, LLP
130 West 42nd Street, Suite 1402
New York, NY 10036
Direct: (424) 291-9669
Fax: (202) 847-4005
mcleary@wilkinsonwalsh.com

Counsel for Plaintiffs

Dated: November 29, 2019




                                                                                     3
         Case 2:16-cv-04219-NKL Document 407 Filed 11/29/19 Page 3 of 4
                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 29th day of November, 2019, a true and correct copy of the

foregoing document was electronically filed using the Court’s online case filing system, which

will send notice to all counsel of record.

                                             By: /s/ Amy E. Breihan




                                                                                                 4
         Case 2:16-cv-04219-NKL Document 407 Filed 11/29/19 Page 4 of 4
